                      IN THE UNITED STATES DISTRICT COURT
                 FOR THE WESTERN DISTRICT OF NORTH CAROLINA
                              CHARLOTTE DIVISION



 RIKI PAUL JOHNSON,                               )
                                                  )
        Plaintiff,                                )
                                                  )
 v.                                               )
                                                  )
 ASHLEY ELIZABETH FLIEHR a/k/a                    )         CASE NO. 3:18-cv-00565-GCM
 ASHLEY FLAIR, a/k/a CHARLOTTE                    )
 FLAIR, RICHARD MORGAN FLIEHR                     )
 a/k/a RIC FLAIR, a/k/a “NATURE BOY”              )
 FLAIR, BRIAN SHIELDS, and WORLD                  )
 WRESTLING ENTERTAINMENT, INC.                    )
 d/b/a the “WWE”,                                 )
                                                  )
        Defendants.                               )


                                  NOTICE OF RESOLUTION

       The parties respectfully notify the Court that the parties have agreed to resolve the above-

captioned matter, subject to agreement on the remaining details of a proposed Settlement

Agreement and Mutual Release, upon which the parties are diligently working. The parties

anticipate that these details will be resolved and that a final Settlement Agreement and Mutual

Release will be completed on or before April 2, 2019, at which time the parties anticipate filing

with the Court a Notice of Settlement.

       For these reasons, the parties respectfully request that the Court allow the parties until April

2, 2019 to resolve these remaining issues and that the current filing schedule be stayed briefly to

permit the parties to make diligent efforts to finalize the proposed Settlement Agreement and

Settlement Release.




                                     1
         Case 3:18-cv-00565-GCM Document 28 Filed 03/31/19 Page 1 of 2
Respectfully submitted this 29th day of March, 2019.
                                            /s/Trey Lindley
                                            Trey Lindley, NC State Bar No. 31650
                                            Attorney for Plaintiff
                                            Lindley Law, PLLC
                                            P.O. Box 30305
                                            Charlotte, NC 28230
                                            Telephone: 704-457-1010
                                            Email: tlindley@lindleylawoffice.com

                                            /s/Jonathan E. Buchan
                                            Jonathan E. Buchan, NC State Bar No. 8205
                                            Natalie D. Potter, NC State Bar No. 34574
                                            Attorneys for Defendant World Wrestling
                                            Entertainment, Inc., d/b/a “WWE”, Brian
                                            Shields and Richard Morgan Fliehr a/k/a Ric
                                            Flair a/k/a “Nature Boy” Flair
                                            Essex Richards, PA
                                            1701 South Blvd.
                                            Charlotte, NC 28203
                                            Telephone: (704) 377-4300
                                            Fax: (704) 372-1357
                                            Email: jbuchan@essexrichards.com
                                            Email: npotter@essexrichards.com

                                            /s/C. Amanda Martin
                                            C. Amanda Martin, NC State Bar No. 21186
                                            Attorney for Defendant Ashley Elizabeth
                                            Fliehr a/k/a Charlotte Flair
                                            Stevens Martin Vaughn & Tadych, PLLC
                                            1101 Haynes Street
                                            Suite 100
                                            Raleigh, NC 27604
                                            Telephone: 919-582-2300
                                            Facsimile: 866-593-7695
                                            Email: amartin@smvt.com

                                            /s/Alan Frederick Kaufman
                                            Alan Frederick Kaufman, Pro Hac Vice
                                            Attorney for Defendant Ashley Elizabeth
                                            Fliehr a/k/a Charlotte Flair
                                            Hinshaw & Culbertson LLP
                                            800 Third Avenue, 13th Floor
                                            New York, NY 10022
                                            Telephone: 212-471-6209
                                            Facsimile: 212-935-1166
                                            Email: akaufman@hinshawlaw.com

                             2
 Case 3:18-cv-00565-GCM Document 28 Filed 03/31/19 Page 2 of 2
